THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: November 20, 2018

                                                           G. Michael Halfenger
                                                           United States Bankruptcy Judge
                         UNITED STATES BANKRUPTCY COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


IN RE                                                   Chapter: 13
Philip Thomas Blanchard Jr. and Carol Ann
Blanchard                                               Case No. 16-30088-gmh

        Debtors.

                       ORDER PURSUANT TO HEARING UPON RENEWED
                           MOTION OF WELLS FARGO BANK, N.A.

        Pursuant to the renewed motion of Wells Fargo Bank, N.A. the current mortgagee of record, its

successors, servicing agents and/or assignees (hereinafter collectively and at all times material hereto “the

movant”) with respect to the property located at 5219 83rd St, Kenosha, WI 53142-2221, this matter was

heard on October 30, 2018, the movant appearing through its counsel, Gray & Associates, L.L.P., by Jay

Pitner, and the debtors appearing through Servantez Law Office SC, by Felix Servantez, and Christopher

Schimke appearing on behalf of the Chapter 13 trustee and upon the arguments and statements of counsel

and all the files, records and proceedings herein,

        IT IS HEREBY ORDERED that the motion is denied to the extent it seeks the termination of the

automatic stay, but is granted to the extent that the automatic stay is modified as provided in this order.

        IT IS FURTHER ORDERED that the movant may file a supplemental claim for the post-petition

Drafted by:

Jay Pitner
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: jpitner@gray-law.com

                Case 16-30088-gmh            Doc 70      Filed 11/20/18        Page 1 of 2
arrearage which exists through the end of October 2018 in the amount of $3,116.15.

The arrearage is itemized as follows:

                  8/1/18 through 10/1/18                                                $3,612.09
                  3 mortgage payments @ $1,204.03
                  Credits / Suspense                                                     (495.94)
                  Attorney Fees and Costs                                                    0.00
                  TOTAL ARREARAGE                                                       $3,116.15

        IT IS FURTHER ORDERED that commencing in November 2018 and continuing through and

including July 2019, the debtors shall make all monthly mortgage payments to the movant in sufficient

time to be received on or before the 16th day of each month in which each such payment is due. In the

event any such payment is not received in a timely manner, the movant, its servicing agent or its counsel

may submit an affidavit of default and proposed order for immediate relief from the automatic stay to the

court for signature.

        IT IS FURTHER ORDERED that commencing in August 2019, the debtors shall make all

monthly mortgage payments to the movant in sufficient time to be received on or before the 16th day of

each month in which each such payment is due. In the event any such payment is not received in a

timely manner, counsel for the movant may request by letter another hearing upon the motion for relief

from the automatic stay.

        IT IS FURTHER ORDERED that pending further notice, the amount of the monthly mortgage

payment is $1,204.03 and payments shall be made to the movant at Wells Fargo Bank, N.A., 1 Home

Campus, Attention: Payment Processing, MAC# x2302-04c, Des Moines, IA 50328.

                                                  #####




                Case 16-30088-gmh          Doc 70      Filed 11/20/18        Page 2 of 2
